Citation Nr: 0822713	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-25 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for a left 
hip disability.  The Board reopened the claim for service 
connection for a left hip disability and remanded the claim 
for additional development in December 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.    

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In December 2007, the Board remanded the claim for service 
connection for a left hip disability for a VA examination.  
The Board specifically requested that when opining as to 
whether it was as likely as not that the veteran's pre-
existing left hip disability was permanently aggravated or 
worsened as a result of his service, the VA examiner needed 
to provide a rationale for his opinion as well as 
specifically address the November 2002 and February 2004 
positive nexus opinions and reconcile his opinion with them.  
In the February 2008 report of examination, the examiner 
determined that the veteran's pre-existing left hip 
disability was not aggravated by service because his disease 
had naturally progressed throughout the years.  However, he 
failed to address and reconcile his opinion with the private 
medical opinions.  The examiner's failure to address and 
reconcile his opinion with the November 2002 and February 
2004 private medical opinions that found the veteran's pre-
existing left hip disability to have worsened as a result of 
service rendered the February 2008 report of examination 
inadequate for rating purposes and failed to provide the 
opinion requested in the previous Board remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As it remains unclear to the 
Board whether the veteran's left hip disability was 
aggravated by service, the Board finds that a remand for an 
additional opinion is necessary.  38 C.F.R. § 3.159(c)(4) 
(2007).   

Furthermore, VA's duty to assist includes obtaining relevant 
records from a Federal department or agency, if available.  
38 C.F.R. § 3.159(c)(2) (2007).  The Board's December 2007 
remand requested that the RO contact the Social Security 
Administration (SSA) to obtain a copy of the administration 
decision granting the veteran disability benefits as well as 
the medical records upon which the decision was based.  A 
review of the file does not show that a request to the SSA 
has been made regarding this matter.  Because the RO did not 
make an attempt to obtain the SSA records and decision as 
requested in the previous Board remand, the Board finds that 
an additional remand for the SSA records and decision is 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998); 
38 C.F.R. § 3.159(c)(2) (2007).    

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
is based.  

2.  Schedule the veteran for a VA 
joints examination to determine whether 
the veteran's left hip disability was 
permanently aggravated or worsened as a 
result of active service, or whether 
any worsening of his left hip 
disability was the result of the 
natural progression of the disease 
process.  The examiner should 
specifically address and reconcile the 
opinion with the November 2002 and 
February 2004 opinions finding that the 
veteran's pre-existing disability was 
aggravated by his active service.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

